DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 objected to because of the following informalities: line 1 recites, “the step of outputting”, it should be “a step of outputting”.  Appropriate correction is required.
Claim 10 objected to because of the following informalities: line 10 and line 16 recite, “the smaller”, the word “the” should be deleted. Appropriate correction is required.
Claim 16 objected to because of the following informalities: line 4 recites, “the smaller”, the word “the” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the lowest power" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the lowest power" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Russel et al. (US 20160055304, hereinafter “Russel”) and further in view of Schwartz et al. (US 20180153437, hereinafter “Schwartz”).
Regarding claim 1, Russel discloses, 
 	“A method of planning a treatment using alternating electric fields at a given frequency (creating “hot spots” 708 of electric field induced in the surrounding low conductivity region, Paras. [0097]-[0100]) in a portion of a subject's body (This invention relates to electrical stimulation and more particularly relates to targeted electrical stimulation using electrical clustering by current summation, Para. [0002]), the method comprising the steps of:  (a) obtaining at least one image of the portion (FIG. 8 illustrates MRI images of three different types: T1 802, T2 804, and PD 806 and Para. [0101]), (b) generating, based on the obtained at least one image, a 3D model of electrical conductivity or resistivity at the given frequency within the portion (the map module 2110 generates a 3D image of the biological structure, including the target area. In some embodiments, the map module 2110 generates the 3D image by combining a plurality of MRI images. The 3D image may include a plurality of voxels where each voxel is assigned a resistivity value, Para. [0242]); 
(c) identifying a target volume within the 3D model, the target volume including a plurality of voxels ( the map module 2110 generates a 3D image of the biological structure, including the target area. In some embodiments, the map module 2110 generates the 3D image by combining a plurality of MRI images. The 3D image may include a plurality of voxels where each voxel is assigned a resistivity value, Paras. [0242]-[0243]);  (d) adding a first set of model electrodes to the 3D model, with the first set of model electrodes positioned at a first set of locations with respect to the 3D model (This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]);  (e) determining, for each of the voxels in the target volume, a density that will be present when the first set of model electrodes positioned at the first set of locations is used to impose an alternating electric field in the target volume (To identify the best sites for stimulation, an additional analysis may be performed by iteratively moving representative paired electrode locations across the scalp in the FE model and evaluating effects (e.g., the current density at the target site, such as motor cortex, and/or other sites). This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse.);  (f) adding a second set of model electrodes to the 3D model, with the second set of model electrodes positioned at a second set of locations with respect to the 3D model (This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]); and  (g) determining, for each of the voxels in the target volume, a  density that will be present when the second set of model electrodes positioned at the second set of locations is used to impose an alternating electric field in the target volume (To identify the best sites for stimulation, an additional analysis may be performed by iteratively moving representative paired electrode locations across the scalp in the FE model and evaluating effects (e.g., the current density at the target site, such as motor cortex, and/or other sites). This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]); and  (h) selecting a set of locations for the electrodes based on results of step (e) and step (g) (After the computer has grossly identified a pair of stimulation and extraction sites, the model may be refined by testing in one centimeter increments around selected sites of the 10-20 system. These predicted “best fit” locations may then be tested against the two “standard” locations most commonly presented in the current literature (C3-C4 and Cz′-FPz of the 10-20 system), Fig. 10 and Paras. [0162]-[0165]).”
	However, Russel only teaches “determining current density of the target volume”  not “a power loss density of the target volume”. 
	In a similar field of endeavor, Schwartz discloses,  “determining a power loss density of the target volume ( the generated simulation includes determination of a power loss density pattern. The PLD pattern may be generated for the tissue targeted for (or currently being) treated using RF energy. The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue, Paras. [0155]-[0157] and [0167])”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Russel by specifically providing determining a power loss density of the target volume, as taught by Schwartz for the purpose of presenting a forecast success rate of treatment parameters (ablation parameters, treatment location, ablation method etc.) or selected catheter model, so that user that can select treatment parameters and/or catheter model(s) based on the forecast success (Para. [0134]). 
	Regarding claim 2, the combination of Russel and Schwartz discloses everything claimed as applied above (see claim 1),  further Russel discloses, 	“the method further comprising the step of outputting a description of the selected set of locations (After the computer has grossly identified a pair of stimulation and extraction sites, the model may be refined by testing in one centimeter increments around selected sites of the 10-20 system. These predicted “best fit” locations may then be tested against the two “standard” locations most commonly presented in the current literature (C3-C4 and Cz′-FPz of the 10-20 system), Fig. 10 and Paras. [0162]-[0165])”
	Regarding claim 3, the combination of Russel and Schwartz discloses everything claimed as applied above (see claim 1),  however Russel does not disclose, “wherein step (e) and step (g) each comprises: determining, for each of the voxels in the target volume, an electric field intensity that will be present when a respective set of model electrodes positioned at a respective set of locations is used to impose an alternating electric field in the target volume; and determining a respective power loss density for each voxel in the target volume based on the conductivity of the 3D model at the voxel and the electric field intensity at the voxel.”
	In a similar field of endeavor, Schwartz discloses, “wherein step (e) and step (g) each comprises: determining, for each of the voxels in the target volume (the extent of the ablated target tissue, such as the size (e.g., dimension about parallel to a tissue depth axis), volume, and/or depth (e.g., along the depth axis) may be estimated by the code implementable by the processor. Alternatively or additionally, the quality of the contact force between the distal end of the catheter and the tissue in contact with the catheter is estimated by the code implantable by the processor, Paras. [0237]-[0247]), an electric field intensity that will be present when a respective set of model electrodes positioned at a respective set of locations is used to impose an alternating electric field in the target volume (real-time measurements of the electric fields generated by the externally located body patches (also referred to herein as extra-body electrodes) are performed in response to an injected signal. Optionally, the injected signal, for example, a voltage pattern, a current pattern, or other signal pattern, is applied to the body electrode patches located externally to the body of the patient (i.e., the patches used to create the electric fields which are used to help navigate the electrode), Paras. [0228]-[0230] and Paras. [0237]-[0247]); and determining a respective power loss density for each voxel in the target volume based on the conductivity of the 3D model at the voxel (Referring to FIG.1, at 102, a dataset of a body portion of a patient including anatomical imaging data of the patient (optionally 3D data) is provided, Para. [0123]) and the electric field intensity at the voxel ( the generated simulation includes determination of a power loss density pattern. The PLD pattern may be generated for the tissue targeted for (or currently being) treated using RF energy. The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue, Paras. [0155]-[0157] and [0167]).”	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Russel by specifically wherein step (e) and step (g) each comprises: determining, for each of the voxels in the target volume, an electric field intensity that will be present when a respective set of model electrodes positioned at a respective set of locations is used to impose an alternating electric field in the target volume; and determining a respective power loss density for each voxel in the target volume based on the conductivity of the 3D model at the voxel and the electric field intensity at the voxel, as taught by Schwartz for the purpose of presenting a forecast success rate of treatment parameters (ablation parameters, treatment location, ablation method etc.) or selected catheter model, so that user that can select treatment parameters and/or catheter model(s) based on the forecast success (Para. [0134]). 
	Regarding claim 5, the combination of Russel and Schwartz discloses everything claimed as applied above (see claim 1),  however Russel does not disclose, 
“wherein step (h) comprises selecting the set of locations that maximizes average power loss density in the target volume.” 	In a similar field of endeavor, Schwartz discloses, “wherein step (h) comprises selecting the set of locations that maximizes average power loss density in the target volume ( the generated simulation includes determination of a power loss density pattern. The PLD pattern may be generated for the tissue targeted for (or currently being) treated using RF energy. The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue, Paras. [0155]-[0157] and [0167]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Russel by specifically wherein step (h) comprises selecting the set of locations that maximizes average power loss density in the target volumel, as taught by Schwartz for the purpose of presenting a forecast success rate of treatment parameters (ablation parameters, treatment location, ablation method etc.) or selected catheter model, so that user that can select treatment parameters and/or catheter model(s) based on the forecast success (Para. [0134]). 
 	Regarding claim 6, he combination of Russel and Schwartz discloses everything claimed as applied above (see claim 1),  however Russel does not disclose, 
“wherein step (h) comprises selecting the set of locations that maximizes lowest power loss density in the target volume.” 	In a similar field of endeavor, Schwartz discloses, “wherein step (h) comprises selecting the set of locations that maximizes lowest power loss density in the target volume ( the generated simulation includes determination of a power loss density pattern. The PLD pattern may be generated for the tissue targeted for (or currently being) treated using RF energy. The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue, Paras. [0155]-[0157] and [0167]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Russel by specifically wherein step (h) comprises selecting the set of locations that maximizes lowest
 power loss density in the target volume, as taught by Schwartz for the purpose of presenting a forecast success rate of treatment parameters (ablation parameters, treatment location, ablation method etc.) or selected catheter model, so that user that can select treatment parameters and/or catheter model(s) based on the forecast success (Para. [0134]). 
 	Regarding claim 7, he combination of Russel and Schwartz discloses everything claimed as applied above (see claim 1), further Russel discloses, “(h) adding a third set of model electrodes to the 3D model, with the third set of model electrodes positioned at a third set of locations with respect to the 3D model (This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]); and  (i) determining, for each of the voxels in the target volume, a  density that will be present when the third set of model electrodes positioned at the third set of locations is used to impose an alternating electric field in the target volume (To identify the best sites for stimulation, an additional analysis may be performed by iteratively moving representative paired electrode locations across the scalp in the FE model and evaluating effects (e.g., the current density at the target site, such as motor cortex, and/or other sites). This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]); and  wherein the selecting comprises selecting a set of locations for the electrodes based on results of step (e) step (g) and step (i) (After the computer has grossly identified a pair of stimulation and extraction sites, the model may be refined by testing in one centimeter increments around selected sites of the 10-20 system. These predicted “best fit” locations may then be tested against the two “standard” locations most commonly presented in the current literature (C3-C4 and Cz′-FPz of the 10-20 system), Fig. 10 and Paras. [0162]-[0165]).”
	However, Russel only teaches “determining current density of the target volume”  not “a power loss density of the target volume”. 
	In a similar field of endeavor, Schwartz discloses,  “determining a power loss density of the target volume ( the generated simulation includes determination of a power loss density pattern. The PLD pattern may be generated for the tissue targeted for (or currently being) treated using RF energy. The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue, Paras. [0155]-[0157] and [0167])”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Russel by specifically providing determining a power loss density of the target volume, as taught by Schwartz for the purpose of presenting a forecast success rate of treatment parameters (ablation parameters, treatment location, ablation method etc.) or selected catheter model, so that user that can select treatment parameters and/or catheter model(s) based on the forecast success (Para. [0134]). 
 	Regarding claim 8, he combination of Russel and Schwartz discloses everything claimed as applied above (see claim 1), further Russel discloses, “wherein the at least one image of the portion comprises an MRI image of the portion (FIG. 8 illustrates examples of various T1, T2, and PD MRI images).”
	Regarding claim 9, he combination of Russel and Schwartz discloses everything claimed as applied above (see claim 1), further Russel discloses, “affixing a plurality of electrodes to the subject's body at the selected locations (FIG. 2 illustrates placement of electrodes J0 outside of a patient's scalp.); and applying an AC voltage between the affixed electrodes, so as to impose the alternating electric field in the target volume (The method includes (1406) applying one or more electric or magnetic inputs using the one or more electrodes (e.g., applying electrical input of a predefined voltage for 100 μs in trains of five pulses), Para. [0177]).”
Regarding claim 10, Russel discloses, 
 	“A method of planning a treatment using alternating electric fields at a given frequency (creating “hot spots” 708 of electric field induced in the surrounding low conductivity region, Paras. [0097]-[0100]) in a portion of a subject's body (This invention relates to electrical stimulation and more particularly relates to targeted electrical stimulation using electrical clustering by current summation, Para. [0002]), the method comprising the steps of:  (a) obtaining at least one image of the portion (FIG. 8 illustrates MRI images of three different types: T1 802, T2 804, and PD 806 and Para. [0101]), (b) generating, based on the obtained at least one image, a 3D model of electrical conductivity or resistivity at the given frequency within the portion (the map module 2110 generates a 3D image of the biological structure, including the target area. In some embodiments, the map module 2110 generates the 3D image by combining a plurality of MRI images. The 3D image may include a plurality of voxels where each voxel is assigned a resistivity value, Para. [0242]); 
(c) identifying a target volume within the 3D model, the target volume including a plurality of voxels ( the map module 2110 generates a 3D image of the biological structure, including the target area. In some embodiments, the map module 2110 generates the 3D image by combining a plurality of MRI images. The 3D image may include a plurality of voxels where each voxel is assigned a resistivity value, Paras. [0242]-[0243]);  (d) adding a first set of model electrodes to the 3D model, with the first set of model electrodes positioned at a first set of locations with respect to the 3D model (This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]);  (e) determining, for each of the voxels in the target volume, a density that will be present when the first set of model electrodes positioned at the first set of locations is used to impose an alternating electric field in the target volume (To identify the best sites for stimulation, an additional analysis may be performed by iteratively moving representative paired electrode locations across the scalp in the FE model and evaluating effects (e.g., the current density at the target site, such as motor cortex, and/or other sites). This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse.);  (f) adding a second set of model electrodes to the 3D model, with the second set of model electrodes positioned at a second set of locations with respect to the 3D model (This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]); and  (g) determining, for each of the voxels in the target volume, a  density that will be present when the second set of model electrodes positioned at the second set of locations is used to impose an alternating electric field in the target volume (To identify the best sites for stimulation, an additional analysis may be performed by iteratively moving representative paired electrode locations across the scalp in the FE model and evaluating effects (e.g., the current density at the target site, such as motor cortex, and/or other sites). This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]); and  (h) selecting a set of locations for the electrodes based on results of step (e) and step (g) (After the computer has grossly identified a pair of stimulation and extraction sites, the model may be refined by testing in one centimeter increments around selected sites of the 10-20 system. These predicted “best fit” locations may then be tested against the two “standard” locations most commonly presented in the current literature (C3-C4 and Cz′-FPz of the 10-20 system), Fig. 10 and Paras. [0162]-[0165]).”
	However, Russel only teaches “determining current density of the target volume”  not “the smaller one of a first and second power loss density of the target volume”. 
	In a similar field of endeavor, Schwartz discloses,  “determining the smaller (i.e., sub-volume. Sub-volumes may be manually selected, for example, by the user drawing a box (or other shape) on the display, defining the sub-volume within the displayed anatomical image, Paras. [0230]-[0233]) of one of a first and second power loss density of the target volume ( the generated simulation includes determination of a power loss density pattern. The PLD pattern may be generated for the tissue targeted for (or currently being) treated using RF energy. The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue, Paras. [0155]-[0157] and [0167])”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Russel by specifically providing the smaller one of a first and second power loss density of the target volume, as taught by Schwartz for the purpose of presenting a forecast success rate of treatment parameters (ablation parameters, treatment location, ablation method etc.) or selected catheter model, so that user that can select treatment parameters and/or catheter model(s) based on the forecast success (Para. [0134]). 
Regarding claim 11, the combination of Russel and Schwartz discloses everything claimed as applied above (see claim 10),  further Russel discloses, 	“the method further comprising the step of outputting a description of the selected set of locations (After the computer has grossly identified a pair of stimulation and extraction sites, the model may be refined by testing in one centimeter increments around selected sites of the 10-20 system. These predicted “best fit” locations may then be tested against the two “standard” locations most commonly presented in the current literature (C3-C4 and Cz′-FPz of the 10-20 system), Fig. 10 and Paras. [0162]-[0165])”.
	Regarding claim 14, the combination of Russel and Schwartz discloses everything claimed as applied above (see claim 10),  however Russel does not disclose, 
“wherein step (h) comprises selecting the set of locations that maximizes average power loss density in the target volume.” 	In a similar field of endeavor, Schwartz discloses, “wherein step (h) comprises selecting the set of locations that maximizes average power loss density in the target volume ( the generated simulation includes determination of a power loss density pattern. The PLD pattern may be generated for the tissue targeted for (or currently being) treated using RF energy. The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue, Paras. [0155]-[0157] and [0167]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Russel by specifically wherein step (h) comprises selecting the set of locations that maximizes average power loss density in the target volume, as taught by Schwartz for the purpose of presenting a forecast success rate of treatment parameters (ablation parameters, treatment location, ablation method etc.) or selected catheter model, so that user that can select treatment parameters and/or catheter model(s) based on the forecast success (Para. [0134]). 
 	Regarding claim 15, he combination of Russel and Schwartz discloses everything claimed as applied above (see claim 10),  however Russel does not disclose, 
“wherein step (h) comprises selecting the set of locations that maximizes lowest power loss density in the target volume.” 	In a similar field of endeavor, Schwartz discloses, “wherein step (h) comprises selecting the set of locations that maximizes lowest power loss density in the target volume ( the generated simulation includes determination of a power loss density pattern. The PLD pattern may be generated for the tissue targeted for (or currently being) treated using RF energy. The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue, Paras. [0155]-[0157] and [0167]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Russel by specifically wherein step (h) comprises selecting the set of locations that maximizes lowest
 power loss density in the target volume, as taught by Schwartz for the purpose of presenting a forecast success rate of treatment parameters (ablation parameters, treatment location, ablation method etc.) or selected catheter model, so that user that can select treatment parameters and/or catheter model(s) based on the forecast success (Para. [0134]). 
 	Regarding claim 16, he combination of Russel and Schwartz discloses everything claimed as applied above (see claim 10), further Russel discloses, “(h) adding a third set of model electrodes to the 3D model, with the third set of model electrodes positioned at a third set of locations with respect to the 3D model (This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]); and  (i) determining, for each of the voxels in the target volume, a  density that will be present when the third set of model electrodes positioned at the third set of locations is used to impose an alternating electric field in the target volume (To identify the best sites for stimulation, an additional analysis may be performed by iteratively moving representative paired electrode locations across the scalp in the FE model and evaluating effects (e.g., the current density at the target site, such as motor cortex, and/or other sites). This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]); and  wherein the selecting comprises selecting a set of locations for the electrodes based on results of step (e) step (g) and step (i) (After the computer has grossly identified a pair of stimulation and extraction sites, the model may be refined by testing in one centimeter increments around selected sites of the 10-20 system. These predicted “best fit” locations may then be tested against the two “standard” locations most commonly presented in the current literature (C3-C4 and Cz′-FPz of the 10-20 system), Fig. 10 and Paras. [0162]-[0165]).”
	However, Russel only teaches “determining current density of the target volume”  not “a power loss density of the target volume”. 
	In a similar field of endeavor, Schwartz discloses,  “determining a power loss density of the target volume ( the generated simulation includes determination of a power loss density pattern. The PLD pattern may be generated for the tissue targeted for (or currently being) treated using RF energy. The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue, Paras. [0155]-[0157] and [0167])”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Russel by specifically providing determining a power loss density of the target volume, as taught by Schwartz for the purpose of presenting a forecast success rate of treatment parameters (ablation parameters, treatment location, ablation method etc.) or selected catheter model, so that user that can select treatment parameters and/or catheter model(s) based on the forecast success (Para. [0134]). 
 	Regarding claim 17, he combination of Russel and Schwartz discloses everything claimed as applied above (see claim 10), further Russel discloses, “wherein the at least one image of the portion comprises an MRI image of the portion (FIG. 8 illustrates examples of various T1, T2, and PD MRI images).”
	Regarding claim 18, he combination of Russel and Schwartz discloses everything claimed as applied above (see claim 10), further Russel discloses, “affixing a plurality of electrodes to the subject's body at the selected locations (FIG. 2 illustrates placement of electrodes J0 outside of a patient's scalp.); and applying an AC voltage between the affixed electrodes, so as to impose the alternating electric field in the target volume (The method includes (1406) applying one or more electric or magnetic inputs using the one or more electrodes (e.g., applying electrical input of a predefined voltage for 100 μs in trains of five pulses), Para. [0177]).”
	Regarding claim 19, he combination of Russel and Schwartz discloses everything claimed as applied above (see claim 10), further Russel discloses,  “wherein the treatment using alternating electric fields is planned so that an average Local Minimum Power Density in the target volume is at least 1.0 mW/cm3 (The PLD pattern may be calculated using equation (1). The PLD pattern may be used in the generated simulation described herein. D denotes the ablation depth, G denotes the gap (generally, D+G represents the wall thickness of the tissue), V denotes the volume of ablated shape. Generally, the top view of an exemplary ablation region has an ellipse type shape. The ablation volume may be denotes by: L denotes the length of the ablation region, and W denotes the width of the ablation region, see equation 1 and Paras. [0167]-[0172])”.
Regarding claim 20, Russel discloses, 
 	“A method of planning a treatment using alternating electric fields at a given frequency (creating “hot spots” 708 of electric field induced in the surrounding low conductivity region, Paras. [0097]-[0100]) in a portion of a subject's body (This invention relates to electrical stimulation and more particularly relates to targeted electrical stimulation using electrical clustering by current summation, Para. [0002]), the method comprising the steps of:  (a) obtaining at least one image of the portion (FIG. 8 illustrates MRI images of three different types: T1 802, T2 804, and PD 806 and Para. [0101]), (b) generating, based on the obtained at least one image, a 3D model of electrical conductivity or resistivity at the given frequency within the portion (the map module 2110 generates a 3D image of the biological structure, including the target area. In some embodiments, the map module 2110 generates the 3D image by combining a plurality of MRI images. The 3D image may include a plurality of voxels where each voxel is assigned a resistivity value, Para. [0242]); 
(c) identifying a target volume within the 3D model, the target volume including a plurality of voxels ( the map module 2110 generates a 3D image of the biological structure, including the target area. In some embodiments, the map module 2110 generates the 3D image by combining a plurality of MRI images. The 3D image may include a plurality of voxels where each voxel is assigned a resistivity value, Paras. [0242]-[0243]);  (d) adding a first set of model electrodes to the 3D model, with the first set of model electrodes positioned at a first set of locations with respect to the 3D model (This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]);  (e) determining, for each of the voxels in the target volume, a density that will be present when the first set of model electrodes positioned at the first set of locations is used to impose an alternating electric field in the target volume (To identify the best sites for stimulation, an additional analysis may be performed by iteratively moving representative paired electrode locations across the scalp in the FE model and evaluating effects (e.g., the current density at the target site, such as motor cortex, and/or other sites). This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse.).”
	However, Russel only teaches “determining current density of the target volume”  not “a power loss density of the target volume”. 
	In a similar field of endeavor, Schwartz discloses,  “determining a power loss density of the target volume ( the generated simulation includes determination of a power loss density pattern. The PLD pattern may be generated for the tissue targeted for (or currently being) treated using RF energy. The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue, Paras. [0155]-[0157] and [0167])”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Russel by specifically providing determining a power loss density of the target volume, as taught by Schwartz for the purpose of presenting a forecast success rate of treatment parameters (ablation parameters, treatment location, ablation method etc.) or selected catheter model, so that user that can select treatment parameters and/or catheter model(s) based on the forecast success (Para. [0134]). 

Allowable Subject Matter
Claims 4, 12 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the closest prior arts, Russel and Schwartz, whether taken alone or combination, do not teach or suggest the following novel features:
 “the method comprising the power loss density for each voxel in the target volume is determined using the formula L=½σ|E|2, where σ is the conductivity of the 3D model at the voxel and is the electric field intensity at the voxel”, in combination of the other limitations in claims 1 and 3. 
Regarding claim 12, the closest prior arts, Russel and Schwartz, whether taken alone or combination, do not teach or suggest the following novel features:
“wherein step (e) and step (g) each comprises: determining, for each of the voxels in the target volume, a first orientation electric field intensity that will be present when a respective set of model electrodes positioned at a respective set of locations is used to impose an alternating electric field in the target volume with the first orientation; determining a respective first-orientation power loss density for each voxel in the target volume based on the conductivity of the 3D model at the voxel and the first orientation electric field intensity at the voxel; determining, for each of the voxels in the target volume, a second orientation electric field intensity that will be present when the respective set of model electrodes positioned at the respective set of locations is used to impose an alternating electric field in the target volume with the second orientation; determining a respective second-orientation power loss density for each voxel in the target volume based on the conductivity of the 3D model at the voxel and the second orientation electric field intensity at the voxel; and selecting, for each of the voxels in the target volume, the smaller of the respective first-orientation power loss density and the respective second-orientation power loss density”, in combination of the other limitations in claim 10. 
 	Claim 13 is allowed as those inherit the allowable subject matter from
clam 12.

 	Prior Art of the Record:
 	The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 11232853: the invention is related to  system/ method for creating and using a medical imaging bioinformatics annotated (“MIBA”) master file is disclosed, which includes receiving image data, performing a first registration on the image data for obtaining in-slice registered data, and performing a second registration for registering the in-slice registered data to a three-dimensional (3D) model for obtaining source data. Creating also includes extracting voxel data from the source data and storing the voxel data in a MIBA database, receiving selection of a volume of interest, and extracting a portion of the voxel data corresponding to the volume of interest.
 	US 10694972: the invention is related to devices, systems or methods for monitoring lesion or treated area in a tissue during focal ablation or cell membrane disruption therapy. Provided herein are embodiments of an electrical conductivity sensor having an impedance sensor, where the impedance sensor can be configured to measure a low-frequency and a high-frequency impedance and a substrate, where the impedance sensor is coupled to the substrate.  the impedance sensor can contain two or more electrical conductors. 
 	US 20170340384:  the invention is related to systems, methods or  devices for creating an effect using microwave energy to specified tissue are disclosed herein. A system for the application of microwave energy to a tissue can include, in some embodiments, a signal generator adapted to generate a microwave signal having predetermined characteristics, an applicator connected to the generator and adapted to apply microwave energy to tissue, the applicator comprising one or more microwave antennas and a tissue interface, a vacuum source connected to the tissue interface, a cooling source connected to said tissue interface, and a controller adapted to control the signal generator, the vacuum source, and the coolant source. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641